Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 11-13, 15-17 and 19 are rejected under 35 USC 103 as obvious over Cui et al. (PG Pub. 2019/0008217).
Regarding claims 1-2 and 11-12, Cui et al. teach an apparatus comprising a fabric comprising one or more yarns spun into yarns and woven into textile wherein each of the one or more yarns comprises a plurality of filaments wherein each of the filaments has an average diameter in a range of 20-50 micrometers including 24 micrometers such that the fabric has an infrared radiation transmittance at a wavelength of 9.5 micrometers of at least 37% [0010, 0146 and Figure 21G]. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed average diameter in order to affect pore size as Cui et all teach the importance of pore size and to affect fiber properties as is known in the art. 
Cui et al. are silent regarding the claimed size of the yarn. However, Cui et al. teach the IR transparency is affected by controlling pore size and fiber diameter [0147]. As such, it would have been obvious to one of ordinary skill in the art to arrive at the claimed yarn diameter through routine experimentation.
Regarding claims 3 and 13, Cui et al. teach the filaments comprise one or more of polyethylene, polypropylene or polyamide [0073].
Regarding claims 5 and 15, one or more of the yarns include at least one yarn having a coating on its surface such as a copper or carbon coating [0020 and Figure 21G].
Regarding claims 6 and 16, the one or more yarns contain dyestuff [0124].
Regarding claims 7 and 17, Cui et al. teach various coating on the yarns including  titanium and copper coating which are considered to be an ultraviolet block agents.
Regarding claims 9 and 19, one or more yarns include ceramic filler [0125 and 0150].


Claims 4, 7-8, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (PG Pub. 2019/0008217) in view of Cui et al (PG Pub. 2019/0239586).
Regarding claims 4 and 14, Cui et al. teach the fabric is porous, but is silent regarding the claimed porosity. However, ‘586 teaches a porosity 1-30% or more in order to increase air permeability and increase conduction and convection heat dissipation through the interconnected pores. It would have been obvious to ordinary skill in the art to use the porosity of ‘586 in Cui et al. in order to increase air permeability and increase conduction and convection heat dissipation through the interconnected pores and arrive at the claimed invention. 
Regarding claims 7-8 and 17-18, In case it is found Cui et al. does not teach the claimed ultraviolet block agent. Cui et al. do not teach the claimed ZnO or TiO2. However, ‘586 teaches inclusion of zinc oxide in order to radiation transmittance and blocking. 
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
	Applicant argues Cui does not teach each of the filaments in the fabric has an average diameter of 20-50 micrometers nor that each yarn has an average diameter of at most 400 micrometers. Cui teaches the layer is about 24 micrometers (which includes sizes about 24 micrometers) and also teaches fiber diameter is about the size of the particular layer [Table 2], therefore, it is abundantly clear Cui teaches the claimed average fiber diameter. Further Cui teaches control of IR transmittance through varying fiber diameter. Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed average diameter in order to affect pore size as Cui et all teach the importance of pore size and to affect fiber properties as is known in the art. Cui et al. teach the IR transparency is affected by controlling pore size and fiber diameter [0147]. As such, it would have been obvious to one of ordinary skill in the art to arrive at the claimed yarn diameter through routine experimentation. Applicant is invited to amend the claims to overcome the cited art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/ Examiner, Art Unit 1789